DETAILED ACTIONS
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/18/2022 has been entered. 
Allowable Subject Matter
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art fails to teach an apparatus of Claims 1, 11 and 16 that specifically comprises the following:
-- The instant application is deemed to be directed to a non-obvious improvement over the admitted prior art of the instant application and the invention patented in Pat. No. US 2017/0082727 and US 2020/0041601. 
The improvement comprises:
US 2017/0082727 is considered as the closest prior art that teaches a process for updating a crowd-sourced database of metrics comprising:
using the location of the first anchor point as the receiver's position (Fig.6A step 641a and para.60); 
receiving signals from transmitters while the receiver is near the first anchor point (Fig.6A step 642a and para.60); 
determining the distance between the anchor point) and each known location of the transmitters (Fig.6A step 643a and para.60); 
using the signals to estimate the pseudorange (e.g. estimate the distance) of the receiver from each of the transmitters, as well as signal-to-noise ratios (SNRs) for the signals received from each of the transmitters (Fig.6A step 644a and para.60); 
determining a pseudorange correction for each transmitter as the difference between the pseudorange for that transmitter and the distance separating the anchor point and that transmitter (Fig.6A step 645a and para.60); 
for each of the transmitters, storing that transmitter's pseudorange, pseudorange correction and/or the SNR associated with the signal transmitted by that transmitter (Fig.6A step 646a and para.60);
using the pseudorange, pseudorange corrections, and/or the SNRs to compute metrics (e.g. mean and standard deviations of pseudoranges, pseudorange corrections and/or SNRs for each of the transmitters) (Fig.6A step 647a and para.60); and 
storing the metrics in association with their transmitter and also in association with the anchor point and/or an estimate of the receiver's position at which the transmitted signals were received (Fig.6A step 648a and para.60).

US 2020/0041601 teaches a method of correcting a signal height error due to height differences of a plurality of location information transmitters comprising:
performing communication with one or more location information transmitters 50, installed in a predetermined area to transmit signals (Fig.6 step S10 and para.236);
coordinating information corresponding to each position at which the location information transmitter 50 is installed may be stored in advance in the memory of the moving robot 100 (Fig.6 step S20 and para.240);
setting one or some of the location information transmitters 50 as the reference location information transmitter (Fig.6 step S30 and para.244);
correcting the height error of the prestored coordinate information regarding each location information transmitters, based on height difference information between the reference location information transmitter and each location information transmitter with respect to the reference location information transmitter (Fig.6 step S40 and para.254); and
corrects the current position of the main body based on the corrected coordinates information when the height error of the coordinates information of the location information transmitter is corrected (Fig.6 step S50 and para.283). 

With regard Claims 1, 11 and 16, US 2017/0082727 in view of US 2020/0041601 fails to teach the limitation of "the plurality of UWB anchors not including the primary UWB anchor; and selecting one of the plurality of UWB anchors as a new primary UWB anchor for the mobile device based on a relative collision tolerance mapping for the new primary UWB anchor and at least one other UWB anchor within a UWB range of the new primary UWB anchor;" as recited in claims 1, 11 and 16, respectively.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Reference(s) US 2017/0356979 is cited because they are put pertinent to the method for determining the location of a target wireless device. However, none of references teach detailed connection as recited in claim. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ted M. Wang whose telephone number is (571) 272-3053.  The examiner can normally be reached on M-F, 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on 571-272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).


/Ted M Wang/
Primary Examiner, Art Unit 2633